EXHIBIT 10.1
EXECUTION COPY
[CSS]
SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT
This SEVENTH AMENDMENT (this “Amendment”), dated as of May 8, 2009, is among CSS
FUNDING LLC, a Delaware limited liability company, as seller (the “Seller”), CSS
INDUSTRIES, INC., a Delaware corporation (“CSS”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), the Sub-Servicers party hereto, MARKET STREET FUNDING LLC
(f/k/a Market Street Funding Corporation), a Delaware limited liability company
(together with its successors and permitted assigns, the “Issuer”), and PNC
BANK, NATIONAL ASSOCIATION, a national banking association (“PNC”), as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”).
RECITALS
1. The Seller, the Servicer, the Issuer and the Administrator are parties to the
Receivables Purchase Agreement, dated as of April 30, 2001 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
2. The Seller, the Servicer, the Issuer and the Administrator desire to amend
the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1. Amendments to the Agreement.
1.1 Section 1.6 is hereby amended by amending and restating clause (b) thereof
in its entirety as follows:
[Reserved.]
1.2 The definition of “Alternate Rate” set forth in Exhibit I to the Agreement
is hereby amended and restated in its entirety as follows:
“Alternate Rate” for any Settlement Period for any Portion of Capital of the
Purchased Interest means an interest rate per annum equal to: the higher of:
(a) 2.00% per annum above the Euro-Rate for such Settlement Period; provided,
however, that if (x) it shall become unlawful for any Purchaser or Program
Support Provider to obtain funds in the London interbank eurodollar market in
order to make, fund or maintain any Purchased Interest, or if such funds shall
not be reasonably available to any Purchaser or Program Support Provider, or
(y) there shall not be at least two Business Days prior to the commencement of
an applicable Settlement Period to determine a Euro-Rate in accordance with its
terms, then the “Alternate Rate” shall be equal to the Base Rate in effect for
each day during the remainder of such Settlement Period or (b) the Base Rate for
such Settlement Period; provided, however, that the “Alternate Rate” for any day
while a Termination Event exists shall be an interest rate equal to 3.00% per
annum above the Alternate Rate otherwise in effect on such day.

 

 



--------------------------------------------------------------------------------



 



1.3 The definition of “CP Rate” set forth in Exhibit I to the Agreement is
hereby amended by amending and restating the last sentence thereof in its
entirety as follows:
“Notwithstanding the foregoing, the “CP Rate” for any day while a Termination
Event exists shall be an interest rate equal to 3.00% above the Alternate Rate
otherwise in effect on such day.”
1.4 Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by deleting July 25, 2009 where it
appears therein and substituting May 7, 2010 therefor.
1.5 The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is hereby amended and restated in its entirety as follows:
“Purchase Limit” means (a) $75,000,000 for the period from May 8, 2009 until
January 31, 2010 and (b) for the period from February 1, 2010 through the
Facility Termination Date, $25,000,000, in each case as such amount may be
reduced pursuant to Section 1.1(b) of the Agreement. References to the unused
portion of the Purchase Limit shall mean, at any time, the Purchase Limit minus
the then outstanding Capital.
1.6 Clause (g) of Exhibit V to the Agreement is hereby amended and restated in
its entirety as follows:
“(g)(i) the (A) Default Ratio shall exceed 6.00% or (B) for any of the month of
September, October, November and December the Delinquency Ratio shall exceed
4.80% or (C) for any of the months of January, February, March, April, May,
June, July and August the Lion Delinquency Ratio shall exceed 12% or (ii) the
arithmetic average for the three most recent consecutive calendar months of:
(A) the Default Ratio shall exceed 4.00%, or (B) the Dilution Ratio shall exceed
4.00% (iii) the arithmetic average Delinquency Ratios over the months of
September, October, November and December shall exceed 4.00% or (iv) the Lion
Current Days Sales Outstanding shall exceed 60 days.”

 

-2-



--------------------------------------------------------------------------------



 



SECTION 2. Conditions to Effectiveness.
This Amendment shall become effective as of the date hereof, provided that the
Facility Termination Date or a Termination Event or Unmatured Termination Event
has not occurred and subject to the condition precedent that the Administrator
shall have received the following, each duly executed and dated as of the date
hereof (or such other date satisfactory to the Administrator), in form and
substance satisfactory to the Administrator:
(a) counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto; and
(b) such other documents and instruments as the Administrator may reasonably
request.
SECTION 3. Representations and Warranties; Covenants.
Each of the Seller, the Servicer and each Sub-Servicer, as applicable, hereby
represents and warrants to the Issuer and the Administrator as follows:
(a) Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b) Enforceability. The execution and delivery by each of the Seller, the
Servicer and each Sub-Servicer of this Amendment, and the performance of each of
its obligations under this Amendment and the Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts. This Amendment and the Agreement, as
amended hereby, are each of the Seller’s, the Servicer’s and each Sub-Servicer’s
valid and legally binding obligations, enforceable in accordance with its terms.
(c) No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.
SECTION 4. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby. This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.
SECTION 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

-3-



--------------------------------------------------------------------------------



 



SECTION 6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflicts of law principles (other than Sections 5-1401
and 5-1402 of the New York General Obligations Laws).
SECTION 7. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
SECTION 8. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
[SIGNATURE PAGES TO FOLLOW]

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

                      CSS FUNDING LLC    
 
                    By:   /s/ Clifford E. Pietrafitta                  
 
      Name:   Clifford E. Pietrafitta    
 
      Title:   Vice President    
 
                    CSS INDUSTRIES, INC.    
 
                    By:   /s/ Clifford E. Pietrafitta                  
 
      Name:   Clifford E. Pietrafitta    
 
      Title:   Vice President — Finance    



 

-5-



--------------------------------------------------------------------------------



 



                  BERWICK OFFRAY LLC     (f/k/a Berwick Industries LLC),     as
a Subservicer
 
                By:   /s/ Clifford E. Pietrafitta            
 
      Name:   Clifford E. Pietrafitta
 
      Title:   Vice President
 
                CLEO INC,     as a Subservicer
 
                By:   /s/ Clifford E. Pietrafitta            
 
      Name:   Clifford E. Pietrafitta
 
      Title:   Vice President
 
                LION RIBBON COMPANY, INC.,     as a Subservicer
 
                By:   /s/ Clifford E. Pietrafitta            
 
      Name:   Clifford E. Pietrafitta
 
      Title:   Vice President
 
                PAPER MAGIC GROUP, INC.     (f/k/a The Paper Magic Group, Inc.),
    as a Subservicer
 
                By:   /s/ Clifford E. Pietrafitta            
 
      Name:   Clifford E. Pietrafitta
 
      Title:   Vice President



 

-6-



--------------------------------------------------------------------------------



 



                      MARKET STREET FUNDING LLC    
 
                    By:   /s/ Doris J. Hearn                  
 
      Name:   Doris J. Hearn    
 
      Title:   Vice President    



 

-7-



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION,         as Administrator  
 
 
                    By:   /s/ William P. Falcon                  
 
      Name:   William P. Falcon    
 
      Title:   Vice President    

 

-8-